BOURQUIN, District Judge.
Proceeding in statutory review of the deputy commissioner’s compensation order. The longshoreman’s complaint alleges the order is “against the law and the evidence,” and “that there was no substantial evidence to support the finding that plaintiff had recovered.” The settled law is that, in review of orders or judgments of a special tribunal which this deputy is, whoever attacks them in respect to the sufficiency of the evidence must make manifest that before the tribunal was not substantial evidence legally sufficient to sustain his determination. In mere conflicts, the tribunal’s decision is conclusive on the court reviewing. Here practically all the evidence and sufficient thereof accords with the order attacked, the longshoreman fails to sustain the burden of proof as aforesaid, and the proceeding is dismissed.